NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on  
 10/21/2021.
Claims 7 and 17 are cancelled. Claims 1-6, 8-16 and 18-19 are pending in the Application with independent Claims 1 and 11.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 
Continuity/ priority Information
The present Application 16691008, filed 11/21/2019 claims foreign priority to
REPUBLIC OF KOREA, Application 10-2018-0147439, filed 11/26/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter


The following is an examiner’s statement of reasons for allowance:  
The prior art of record fails to anticipate or render obvious, a method and  apparatus for a self-diagnosis of random access memory (RAM) error detection logic of a powertrain controller, as recited among other limitations in the independent Claims 1 and 11,  determining whether an error occurs in a test bit input port of an ECC comparator of the ECC module or in an input port of the ECC comparator of the ECC module, in response to determining that the error occurs in the test bit input port of the ECC comparator of the ECC module, checking whether the error in the test bit input port of the ECC comparator of the ECC module occurs due to an OR input on a predetermined value is performed, and  in response to determining that the error occurs in the input port of the ECC comparator of the ECC module, checking whether the error in the input port of the ECC comparator of the ECC module occurs due to one flipped bit of input data that is input through the input port or due to two flipped bits of input data that is input through the input port.
Consequently, Claims 1-6, 8-16 and 18-19 (Claims renumbered 1-17) are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: January 28, 2022
Allowability Notice 20220128
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov